Citation Nr: 0534956	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-43 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
degenerative changes and radiculopathy, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals, GSW of the right eye.  

3.  Entitlement to an increased (compensable) rating for 
residuals, gunshot wound (GSW) of the right forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active duty in October 1981 after 
twenty years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to an increased rating for lumbar 
strain with degenerative changes and radiculopathy and 
entitlement to a compensable rating for GSW of the right eye 
are being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran is right-handed.  

3.  The veteran's residuals, GSW right forearm (major) is 
productive of moderate impairment, and no more, to Muscle 
Group V.  


CONCLUSION OF LAW

The criteria for a 10 percent rating, and no more, for GSW of 
the right forearm (major), Muscle Group V, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.56, 4.73, Diagnostic Code 5305 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by letters dated in March and September 2003 to submit 
substantiating information, and informed him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claim.  In accordance with the 
requirements of the VCAA, the letters informed the claimant 
what evidence and information VA would be obtaining, and 
essentially asked him to send to VA any information he had to 
process the claim.  The letters also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

VA informed the claimant what he needed to show for an 
increased  compensation claim.  Apart from the letters, the 
rating decision on appeal, together with the statement of the 
case, adequately informed the claimant of the type of 
evidence needed to substantiate his claim, as well as 
provided him with additional opportunities to submit further 
evidence.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim, 
and that was accomplished in the instant case as the veteran 
was given notice via the March 2003 and September 2003 RO 
letters, and the case was first adjudicated by the RO in 
January 2004.  As well, additional content complying notice 
was accomplished, together with proper subsequent VA process.  
The Board concludes that to proceed to a decision on the 
merits would not in any way be prejudicial to the appellant.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify at a 
videoconference hearing, and did so, in August 2005 before 
the undersigned Acting Veterans Law Judge.  The claimant has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA with regard to this issue.  There are no 
known additional records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  

II. Increased Rating Right Forearm

The veteran contends that the residuals of a GSW, right 
forearm (major) are more severe than the current evaluation 
reflects.  The veteran maintains that he has pain, cramping, 
and burning in his right arm.  He stated that this pain 
limits his ability to drive for long periods of time.  

Although the present level of disability is of primary 
concern to the Board's evaluation of the claim, service 
medical records, which are limited, show that the veteran 
sustained a GSW of the right forearm while serving in combat 
in Vietnam.  The limited service medical records show that 
the veteran was admitted to the hospital for GSW of the right 
forearm and right eye.  He was sent to the operating room 
where his right eyelid was sutured and his arm wound was 
debrided.  In November 1968, he was returned to his unit and 
informed to return to slow activity.  
Upon retirement examination in June 1981, the veteran's upper 
extremities were evaluated as clinically normal.  

In connection with the instant claim, the veteran underwent 
VA examination in March 2003.  The veteran was described as 
right handed.  The injury was described as a GSW of the right 
forearm which involved the muscles of the right forearm.  It 
was associated with cramping, throbbing pain, burning 
sensation and occasional sharp tearing pain in the right 
forearm.  It was noted to flare up intermittently, about 
twice monthly, and the flare ups lasted approximately a day.  
The pain reduced the use of the right arm for lifting, 
grasping, or holding.  The veteran stated that after using 
the right arm, it began throbbing, especially at rest and 
during weather changes.  He used over-the-counter medication 
and analgesic creams to treat pain.  He stated that driving 
had become more difficult, especially for extended periods of 
time, and also lifting objects, gripping, and grasping 
increased pain.  The joint was not affected.  

Clinical examination revealed the radius of the ulna was 
normal.  There was a 2.0 cm scar around the right forearm and 
a 1.0cm scar that was barely visible on the elbow side of the 
forearm.  According to the examiner, this seemed to be a 
through and through incision.  The elbow joints were within 
normal limits on the right and the left.  Flexion was 
performed to 145 degrees, supination to 85 degrees, and 
pronation to 80 degrees.  Range of motion was not limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  The wrist appeared normal, bilaterally.  
Dorsiflexion was performed to 70 degrees, palmar flexion to 
80 degrees, radial deviation to 20 degrees, and ulnar 
deviation to 45 degrees, bilaterally.  Again, range of motion 
was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  X-rays of the forearm were 
normal.  The pertinent diagnosis was residuals of GSW, right 
forearm, with residuals of well healed scars measuring 2.0 cm 
scar around the right forearm and a 1.0cm barely visible scar 
on the elbow side of the forearm.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7  

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.  

Under the provisions of 38 C.F.R. § 4.55:

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  

(b)  For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  

(c)  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:

(1)  In the case of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but at the next 
lower level than that which would otherwise be assigned.  

(2)  In the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will be 
elevated to the level for unfavorable ankylosis, if not 
already assigned, but the muscle groups themselves will 
not be rated.  

(d)  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and II acting upon 
the shoulder.  

38 C.F.R. § 4.55.

Pursuant to 38 C.F.R. § 4.56, muscle disabilities are 
evaluated as follows:

(a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  

(b)  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:  

(1)  Slight disability of muscles--(i)  Type of injury. 
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint. Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2)  Moderate disability of muscles--(i)  Type of 
injury.  Through and through or deep penetrating wound 
of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  (ii)  History and complaint.  Service 
department record or other evidence of in- service 
treatment for the wound.  Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small 
or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to 
the sound side.  

(3)  Moderately severe disability of muscles--(i)  Type 
of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
(ii)  History and complaint.  Service department record 
or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  

(4)  Severe disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii)  History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the 
missile.  (B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D)  
Visible or measurable atrophy.  (E)  Adaptive 
contraction of an opposing group of muscles.  (F)  
Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.  (G)  Induration or 
atrophy of an entire muscle following simple piercing by 
a projectile.  

38 C.F.R. § 4.56.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  It has been held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.  

The RO has assigned a noncompensable rating for the GSW wound 
of the right forearm (major) under Diagnostic Code 5305.  
Diagnostic Code 5305 provides evaluations for disability of 
Muscle Group V.  The function of these muscles are as 
follows:  Elbow supination (1) (long head of the biceps is 
stabilizer of shoulder joint); flexion of the elbow (1,2,3).  
Flexor muscles of the elbow:  (1) Biceps; (2) brachialis; (3) 
brachioradialis.  Muscle disability under this provision is 
evaluated as follows: slight (0 percent), dominant and 
nondominant; moderate (10 percent), dominant and nondominant; 
moderately severe (30 percent), dominant, (20 percent), 
nondominant; and severe (40 percent), dominant, (30 percent), 
nondominant.  See 38 C.F.R. 4.73, Diagnostic Code 5305.  

After a thorough review of the evidence, and resolving doubt 
in the veteran's favor, the veteran's right forearm (major) 
disability is moderate in disablement, and warrants no more 
than a 10 percent rating.  The examiner at the most recent VA 
examination indicates that the veteran has full range of 
motion of the elbow and wrist areas.  There was no weakness, 
fatigue, lack of endurance or incoordination.  The veteran, 
however claims pain on flareups and pain with gripping, 
grasping, and lifting objects.  The examiner stated that the 
scars of the elbow and right forearm area appear to be 
through and through scars and the veteran, during his 
videoconference hearing, indicated that the wound was through 
and through.  Additionally, the limited service medical 
records did indicate that debridement of the GSW was 
necessary, and the rating criteria indicates that a through 
and through wound with residuals of debridement, are to be 
rated as moderate in degree.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's GSW of the 
right forearm, as well as the current clinical manifestations 
of this disability and its effects on the veteran's earning 
capacity, as well as the effects upon his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Any functional 
impairment which can be attributed to pain or weakness has 
also been considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, 8 Vet. App. at 206, along with all other pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  

Although there is little evidence of objective residuals 
except for pain of the forearm, the limited service medical 
records, March 2003 VA examination, and hearing testimony 
show some evidence that, when resolving all reasonable doubt 
in the veteran's favor, his disability of the dominant arm is 
moderate, and no more, in disablement.  Complaints of pain 
have been considered and warrant at least a 10 percent 
rating.  Moderately severe, which would have required an 
initial hospitalization for a prolong period of treatment, 
sloughing of soft parts, and intermuscular scarring, have not 
been shown.  As well, there is no indication on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  In sum, the 
Board concludes that an evaluation of 10 percent for the 
veteran's GSW of the right forearm (major) under Muscle Group 
V, and no more, is warranted.  


ORDER

A 10 percent rating, and no more, for residuals, GSW, right 
forearm (major) is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

The veteran and his representative maintain, in essence, that 
the veteran's service connected lumbar strain and GSW, 
residuals of the right eye, are more severe than the current 
evaluations reflect.  

A review of the record reveals that the veteran testified at 
a videoconference hearing in August 2005, that he received 
treatment by VA for his lumbar strain since November 2004.  
Those VA records are not associated with the claim folder.  
He also asserted that he had been treated by a Dr. Ikehammer 
for his right eye complaints, after January 2002.  He 
maintains that his eye condition has gotten more difficult 
since that time.  The records of treatment for his right eye 
by Dr. Ikehammer are also not associated with the claims 
folder.  All of these records are necessary for review prior 
to final adjudication of these claims.  Additionally, the 
veteran should undergo a VA examination for his lumbar strain 
and residuals, GSW of the right eye, to ensure that 
evaluation of the disabilities are fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  VA outpatient treatment records from 
June 2004 to the present related to 
treatment for the veteran's lumbar spine 
disability should be obtained and 
associated with the claims folder.  

2.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain copies of 
all treatment records relating to the 
veteran's residuals, GSW of the right eye 
from his private physician(s) from 2002 
to the present, specifically including 
relevant treatment records from the 
veteran's private doctor Dr. Ikehammer or 
his associate, Dr. Davis.  

3.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected lumbar 
spine disability.  The claims folder and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include x-ray examination and range of 
motion studies (in degrees), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should also address whether 
the veteran's lumbar spine condition has 
muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, 
in a standing position, or if it is 
severe with abnormal mobility on forced 
motion, has loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space.  The 
examiner should likewise indicate whether 
the veteran had incapacitating episodes 
during the past 12 months, and their 
duration, if any, and whether or not he 
has favorable or unfavorable ankylosis of 
the thoracolumbar spine .  Any 
neurological findings should be noted.  

4.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected 
residuals, GSW of the right eye 
disability.  The claims folder and a copy 
of this remand are to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
indicated testing, to include evaluation 
of visual acuity and field loss, should 
be performed.  The examiner should 
indicate if and how pain affects the 
veteran's eye condition.  

5.  The RO should readjudicate the 
veteran's claim for an increased rating 
for the lumbar strain disability under 
all applicable criteria as became 
effective throughout the appeal period, 
consistent with VAOPGCPREC 7-2003, and 
taking into consideration both the old 
and new rating criteria for spine.  In 
addition, the RO should readjudicate the 
veteran's residuals, GSW of the right eye 
disability, under all applicable 
criteria.  If any of the benefits sought 
on appeal remain denied, prepare a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, a summary of the 
evidence, and a discussion of all 
pertinent regulations.  The SSOC should 
be sent to the veteran and his 
representative.  Provide an appropriate 
period of time to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


